 ALONDRA NURSING HOME AND CONVALESCENT HOSPITALGardena Buena Ventura, Inc., d/b/a Alondra NursingHome and Convalescent Hospital and Hospital andService Employees Local 399, Service EmployeesInternational Union, AFL-CIO. Case 31-CA-8314May 29, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn February 14, 1979, Administrative Law JudgeTimothy D. Nelson issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Gardena Buena Ventura,Inc., d/b/a Alondra Nursing Home and Convales-cent Hospital, Gardena, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of the Ad-ministrative Law Judge.I In its exceptions to the Administrative Law Judge's Decision, Respon-dent, inter alia, seeks modification of par. 2(b) of the recommended Orderwhich states, "Upon the Union's request, cancel any unilateral changesmade on or after its July 1. 1978, assumption of operations ...." Respondentrequests a modification of the Order to include cancellation of only so muchof the wage increases as was in excess of that required by state law. OurOrder herein is not to be construed permitting the Union to demandcancellation of any portion of the increase in wages which is compelled bystate minimum wage requirements. Nor is our Order to be construed asrequiring Respondent to cancel any wage increase without a request fromthe Union.In affirming the Administrative Law Judge, Chairman Fanning also relieson the views expressed in his opinion in Spruce Up Corporation, 209 NLRB194 (1974).APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing during which all parties had the op-portunity to present their evidence and arguments, ithas been found that we violated the National LaborRelations Act and must remedy that violation. In ac-cordance with the Board's Order, we hereby notifyour employees as follows:The National Labor Relations Act gives employ-ees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any of the above activitiesexcept to the extent that the employees' bar-gaining representative and their employerhave a bargaining agreement which has a law-ful requirement that employees become unionmembers.In recognition of these rights, we hereby furthernotify our employees that:WE WILL NOT refuse to recognize and bargaincollectively with Hospital and Service Employ-ees Local 399, Service Employees InternationalUnion, AFL-CIO (herein the Union), as the ex-clusive collective-bargaining representative ofemployees in the following unit:Included: All dietary employees, maids, jani-tors, storekeepers, maintenance employees,grounds keepers, orderlies, nurses aides, li-censed vocational nurses, and laboratory help-ers employed at Alondra Nursing Home andConvalescent Hospital in Gardena, California.Excluded: All professional employees, includ-ing physicians and registered nurses, all officeclerical employees, guards, and supervisors asdefined in the Act.WE WILL NOT discontinue or change terms andconditions of employment of employees in theabove-described unit without first giving noticeto and affording the Union an opportunity tobargain about discontinuing or changing thoseterms and conditions of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights, as set forth above,242 NLRB No. 85595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDguaranteed by the National Labor RelationsAct.WE WII.L. immediately recognize and, upon re-quest, bargain collectively in good faith with theUnion as your exclusive representative respect-ing rates of pay, wages, hours of work, or otherterms and conditions of employment and, if anunderstanding or agreement is reached, upon re-quest, embody the terms of such understandingor agreement in a signed, written document.WE WILL., upon the Union's request, cancelany changes which we made after taking overoperations of Alondra Nursing Home and Con-valescent Hospital respecting rates of pay, wages,hours of work, or other terms and conditions ofemployment in the unit and reinstate such ratesand terms and conditions as existed when wetook over such operations, and WE WILL makewhole any employees in the unit for any lossessustained as a result of any such changes, withinterest.GARDENA BUENA VENTURA, INC., D/B/AALONDRA NURSING HOME AND CONVALES-CENT HOSPITALDECISIONSTATEMENT OF HE CASETIMOTHY D. NELSON, Administrative Law Judge: Thiscase was heard at Los Angeles, California, on January 9,1979, based on original charges filed on August 24, 1978,'by Hospital and Service Employees Local 399,2 Service Em-ployees International Union, AFL-CIO (herein called theUnion) and a complaint dated October 16 by the RegionalDirector for Region 31 of the National Labor RelationsBoard (herein called the Board). The complaint alleged, insubstance, that Gardena Buena Ventura, Inc., d/b/a Alon-dra Nursing Home and Convalescent Hospital (hereincalled Respondent), Gardena, California, violated Section8(a)(5) and (1) of the National Labor Relations Act (theAct) by refusing to recognize and bargain with the Unionafter it took over operation of Alondra Nursing Home andConvalescent Hospital (the Hospital) on July , under cir-cumstances where the Union had been the representative ofan essentially "wall-to-wall" unit of nonprofessional andnonsupervisory employees when Respondent's predecessorhad operated the Hospital.Upon the entire record,' and consideration of post-hear-ing briefs timely filed by all parties, I make the following:i All dates are in 1978, unless otherwise noted.Name amended at hearing to correct typographical error appearing inearlier pleadings and formal papers which referred to Local "300."3In addition to the briefs and formal papers, the record herein consistssolely of a written stipulation of facts, with appended exhibits, received inevidence as Jr. Exh. I, together with certain supplemental and clarifyingfactual stipulations entered into orally at the hearing by counsel for therespective parties. No witnesses testified.FINDINGS OF FACTI. JURISDICTIONRespondent is subject to the Board's jurisdiction and isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, it having been stipulated bythe parties that Respondent's operations involve, on a pro-jected basis, annual receipts in excess of $100,000 from itsoperation of the Hospital, together with monthly receipts ofMedicare payments in excess of $50,000. The Union is alabor organization within the meaning of Section 2(5) of theAct. as the parties have also stipulated.A. Events and Circumstances Associated with Respondent'sAssumption of OperationsGeneral BackgroundThe "Hospital," as used herein, consists of a building andmedical equipment on Rosecrans Avenue in Gardena, Cali-fornia, owned by an entity known as Paramount MedicalEnterprises (Paramount). Before July I, Paramount hadleased the Hospital for a term of 10 years to GardenaHealth Services, Inc. (Gardena). Effective July I, Gardenaterminated its leasehold interest in the Hospital and Re-spondent acquired the same under a negotiated arrange-ment with Paramount providing for a 5-year lease, withoption to purchase. Both Gardena and Respondent oper-ated the Hospital under the "Alondra" business name.Before the takeover, the Union and Gardena had beenparties to a written, 3-year collective-bargaining agreementwith a scheduled expiration date of September 14, coveringa comprehensive unit of employees, which the parties stipu-lated, and I find, to be an appropriate unit for collective-bargaining purposes, described in said agreement as fol-lows:Included: All dietary employees, maids, janitors,store-keepers, maintenance employees, groundskeepers, orderlies, nurses aides, licensed vocationalnurses, and laboratory helpers [employed by Garde-na at the Hospital].Excluded: All professional employees, includingphysicians and registered nurses, all office clericalemployees, guards and supervisors as defined in theAct.II. PRE- AND POST-TAKEOVER UNIT COMPLEMENTSThe parties' written stipulation refers to total staff com-plements at the Hospital at various times before, at, andafter takeover, together with the numbers of persons em-ployed in various bargaining unit classifications (see gener-ally, Jt. Exh. 8, par. 8, and clarifying oral stipulations attranscript pages 8-11). Extrapolating with the aid of saidclarifying stipulations, Gardena's bargaining unit comple-ment immediately before takeover was 80 employees. Im-mediately after takeover, for reasons not evident from therecord, while all of the unit employees were former employ-ees of Gardena (Jt. Exh. 1, par. 8(b)), the unit complement596 ALONDRA NURSING HOME AND CONVALESCENT HOSPITALtotalled only 57.' Evidently, about 23 Gardena employeeswere either discharged, laid off, or they resigned incidentalto the takeover.Thereafter, on unspecified dates between July I and Sep-tember 25, Gardena hired a total of 58 persons in unit clas-sifications, although the unit complement did not increaseby anything near that number since substantial numbers ofthem, totalling 21, were "terminated" at unspecified datesduring the same period. (Jt. Exh. 1, par. 8(d), and see clari-fying stipulation and discussion at transcript page 10.S)Notwithstanding this post-takeover hiring (and firing)spurt, the record reflects that former Gardena employeescontinued to constitute the numerical majority of unit em-ployees during the same period.' Thus, the parties stipu-lated that, as of September 25, out of a total unit comple-ment of 87 employees,748 had been employed as of July Iand were former employees of Gardena (Jt. Exh. 1, par.8(e), and see previously cited clarifying stipulations).Respondent's Post-Takeover ChangesImmediately upon takeover, Respondent's administrator,Keith Fortune, posted a notice to employees (Jt. Exh. I,appended "exhibit 2") at the Hospital on stationery bearingthe letterhead, "Alondra Nursing Home & ConvalescentHospital" containing the following text:ALL EMPLOYEESEffective July 1, 1978, Alondra Nursing Home wastaken over by a new company, Gardena Buena Ventu-ra, Inc. The new company has filed for a new nursinghome license from the California Department ofHealth.All prior contracts, commitments and agreementsentered into by the prior owners were automaticallycancelled as of June 30, 1978.The new owners have structured pay rates in thefacility differently than what they were prior to July I,1978. Most of you will see this reflected in your newpaychecks.4An additional four persons formerly employed by Gardena in non-unitpositions were retained in non-unit jobs after takeover (Ibid.).' Certain errors in the transcript are hereby noted and corrected.'Respondent does not specifically argue otherwise, although its brief con-tains somewhat cryptic assertions in this regard (e.g., that "... respondentdid not hire a majority of Gardena's employees when compared with thetotal employees hired by respondent dunng the period July i, 1978 to andincluding September 25, 1978." (Resp. br. p. 4.) Such a comparison is mis-leading for reasons noted, supra, and is not pertinent to the successorshipquestions raised herein (see discussion, infra). Nor is Respondent's defensebased on a claim (itself having no record support) that former Gardensemployees constituted less than a majority of the post-takeover unit comple-ment (see discussion, infra).I This figure is presumed to represent the approximate "full" or "normal"complement under Respondent's operation, absent evidence to the con-trary-which evidence it would be expected Respondent would have intro-duced had the eventual "full complement" been any greater than the num-bers stipulated to exist as of September 25. Moreover, such a presumption isconsonant with the stipulated fact that the pre-takeover complement wasroughly the same size, i.e. 80, and the fact that nothing in this record wouldsuggest that Respondent had substantially increased the scope of its opera-tions, thereby requinng a significantly larger complement than that requiredby Gardena.The new management is interested in good patientcare and happy employees. If any of you have ideas onhow to improve either, please let us know./s/ Keith FortuneMr. Keith Fortune, AdministratorConsistent with that announcement, substantial numbersof unit employees thereafter received wage increases (Jt.Exh. I, par. 8(c)). The Union was not notified of, nor con-sulted about, these increases before their implementation.Consistent with Respondent's contention herein that it hasno obligation to deal with the Union, it has acted unilater-ally in all matters affecting unit employees' wages and otherterms and conditions of employment.8The record does notshow whether any employees suffered losses as a result ofany post-takeover changes.Other post-takeover changes from Gardena's operationof the Hospital consisted of the following stipulated factsand events: Keith Fortune was installed as administrator,replacing an unnamed Gardena predecessor. Of the six pre-existing departments, new personnel have been designateddepartment heads in three of them, and a seventh depart-ment-social services-has been created by Respondent.Respondent has also entered into contractual relationshipswith new, "outside" consultants in the dietary, medical rec-ords, physical therapy and occupational therapy depart-ments at higher rates of pay than those paid by Gardena tocounterpart consultants under the old operation. In addi-tion, Respondent has entered into new "patient transferagreements"9 with various area hospitals with which Garde-na had also had such agreements, and has also entered intosuch agreements with two other hospitals with whom Gar-dena had not had such agreements. Moreover, as previouslynoted, Respondent's leasehold interest in the Hospital isdifferent from Gardena's in that it is for a 5-year term, witha purchase-option feature. Finally, Respondent has ex-pended $35,000 of a total projected expenditure of $60,000in "refurbishing and furnishing" the offices, lobby and pa-tients' rooms, including new wallpaper and panelling, freshcoats of paint, some new floorings, and the acquisition of$5,000 worth of oil paintings.111. ANALYSIS AND CONCLUSIONSContrary to Respondent's contentions discussed below, Iconclude that, in assuming the operations of the Hospitalon July I under the circumstances outlined above, Respon-dent assumed the obligations imposed upon a "successor"employer, as set forth by the Supreme Court in N. LR.B. v.Burns International Security Services, Inc., 406 U.S. 272(1972), and that the rights of the Hospital's employees tocollective representation were not curtailed by whatamounted here to ". ..a mere change of employers or ofownership in the employing industry ...." Burns, supra atI By letters dated August 2 and August 22. the Union sought recognitionand bargaining with Respondent, the August 22 letter also containing anoffer to submit authorization cards for third-party verification of the Union'smajority support. Respondent ignored those requests.I Stipulated at the hearing to be bilateral arrangements between a hospitaland a nursing home setting terms for transfer of patients from nursing hometo hospital, or vice versa.597 DECISIONS OF NATIONAL LABOR RELATIONS BOARD279. Accordingly, it is concluded that Respondent was un-der a legal obligation to recognize and bargain with theUnion in the established unit when it succeeded Gardena asthe operator of the Hospital and the employer of the em-ployees who worked there.In seeking a contrary ruling, Respondent places emphasisin its brief on the fact that, unlike the situation in Burns,supra, the Union had not been recently "certified" by theBoard as the employees' representatives. Respondent's reli-ance on this point is misplaced. The cited passage fromBurns plainly did not purport to limit the Board's applica-tion of the successorship doctrine solely to situations involv-ing "certified"-let alone "recently certified"-labor or-ganizations. The Board has so held, with the approval ofreviewing courts, in cases, as here, involving unions whoserepresentative status derived from prior recognition, ratherthan certification. See, e.g., Eklund's Sweden House Inn,Inc., 203 NLRB 413, 416 (1973); Stockton Door Co., Inc.,218 NLRB 1053, 1054 (1975), enfd. 547 F.2d 489 (9th Cir.1976); see also Potter's Drug Enterprises, Inc., d/b/a Pot-ter's Chalet Drug and Potter's Westpark Drug, 233 NLRB15 (1977), enfd. 584 F.2d 980 (9th Cir. 1978).While not linked to specific argument or citation to au-thority, Respondent also emphasizes in its brief the"changes" which it instituted upon its takeover of the Hos-pital. Suffice it to say that such "changes" as expendituresfor interior decorating, replacement of some (but not all)department heads, acquisition of new and higher-paid con-sultants, and entering into "patient transfer" arrangementswith two more hospitals than Gardena had used, neitheraffected the continuing appropriateness of the establishedbargaining unit," nor in any other manner materially af-fected the basic "continuity" of the hospital enterprisewhose operation Respondent assumed. Howard JohnsonCo., Inc. v. Detroit Local Joint Executive Board, 417 U.S.249 (1974); see also, e.g., Boston-Needham Industrial Clean-ing Co., Inc., 216 NLRB 26, 27 (1975); C.M.E., Inc., 225NLRB 514 (1976); Potter's Drug Enterprises, supra at 17, fn.4. Similarly, the fact of Respondent's unilateral grant ofwage increases to many employees in the bargaining unitafter takeover, absent some showing (never made herein)that the increases were linked to substantial changes in unitemployees' job duties or functions, or to substantial opera-tional changes affecting the continuing appropriateness ofthe bargaining unit, does not alter the essential continuityof the employment relationship for purposes of applicationof the doctrine of successorship. Foodway of El Paso, a Di-vision of Kimbell Foods, Inc., 201 NLRB 933, 936-937(1973).12i0 Citing language in Burns, supra at 281, in which the Court stated thatthere was ". .. little basis for faulting the Board's... ordering the [successoremployer to bargain with the incumbent union [under circumstancesl ...where the bargaining unit remains unchanged and a majority of the employ-ees hired by the new employer are represented by a recently certified bargain-ing agent ...." (Emphasis supplied.)Burns, supra at 280), fn. 4.2 Moreover, inasmuch as it is found hereafter that Respondent's obliga-tion to bargain with the Union concerning, inter alia, unit employees' payrates, had attached immediately upon its assumption of hospital operationson July I, Respondent may now be heard to say that its illegal, unilateralgrant of pay increases affords a basis for finding that it never was under aduty to bargain with the Union.The complaint asserts that Respondent's violation of Sec-tion 8(a)(5) of the Act commenced on July 1, the takeoverdate, thereby implicitly suggesting that the bargaining dutyattached on that date.', I agree.This case involves one of the situations discussed inBurns in which it was "perfectly clear"" at the point oftakeover that Respondent's complement of employees in acontinuing appropriate unit would be composed, in themain, of employees of the predecessor. Nor does Respon-dent argue otherwise. Under such circumstances, Respon-dent's obligation was to ". ..consult with the employees'bargaining representative before ... [fixing initial] terms" ofemployment,'5and that obligation was breached by the uni-lateral announcement and grant of wage increases immedi-ately following Respondent's assumption of operations.Having concluded for the reasons discussed above thatthe complaint has been sustained and that Respondent'sasserted defenses are without merit, I hereby render thefollowing:CONCLUSIONS OF LAW1. Respondent, Gardena Buena Ventura, Inc., d/b/aAlondra Nursing Home and Convalescent Hospital, Garde-na, California, is an employer within the meaning of Sec-tion 2(2) of the Act, engaged in commerce and in a businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act.2. The Union, Hospital and Service Employees Local399, Service Employees International Union, AFL-CIO, isa labor organization within the meaning of Section 2(5) ofthe Act.3. The following-described unit of Respondent's employ-ees is an appropriate one for collective-bargaining pur-poses:Included: All dietary employees, maids, janitors,storekeepers, maintenance employees, grounds keep-' The date on which such duty attached is of some significance sinceRespondent admittedly instituted wage rate changes on a unilateral basisimmediately upon takeover."' Burns, supra at 294-295. Problems in interpretation and application ofthe cited passage sometimes occur in cases where, unlike here, the post-takeover complement is initially composed of mostly predecessor employeesdue to an unusual and drastic shrinkage from the unit's "normal" size, butthe eventual "full complement" proves to consist of a majority of "newhires." See and compare, e.g., differing Board and court approaches in Pa-cific Hide & Fur Depot, Inc., 223 NLRB 1029 (1976), enforcement denied 553F.2d 609 (9th Cir. 1977). No such problem is posed herein where the succes-sor's eventual unit complement of 87 (as of September 25) was not signifi-candy greater than the pre-takeover complement of 80, and all of the unitemployees as of July 1, i.e. 57, were carried over from the predecessor opera-tion. It was, therefore, "perfectly clear" at takeover that any post-takeoverhiring needed to bring the unit back to full strength would not involve thehire of so many new employees as to undermine the evident "majority"existing at the point of takeover. Thus, while I would be bound to follow theBoard's approach in any case, nothing in the present analysis would appearto conflict with the admonition of the Ninth Circuit that these determina-tions are not to be made ". ..by the application of a mathematical formulabut only by considering the facts of each case in light of the general goalwhich is sought-to assure majority rule within the new employer's unit.... Pacific Hide & Fur, supra at 613. Put another way the temporaryreduction in size of the immediate post-takeover complement herein was so"slight" as to be ". ..presumed not to affect the majority status of therepresentative." Fabsteel Company oLouisiana, 231 NLRB 372, 378 (1977),enfd. 587 F.2d 689 (5th Cir. 1979)." Ibid598 ALONDRA NURSING HOME AND CONVALESCENT HOSPITALers, orderlies, nurses aides, licensed vocationalnurses, and laboratory helpers employed at AlondraNursing Home and Convalescent Hospital in Garde-na, California.Excluded: All professional employees, includingphysicians and registered nurses, all office clericalemployees, guards and supervisors as defined in theAct.4. At all times material, including on and after July 1.,1978, the Union has been the exclusive collective-bargain-ing representative of the employees in the above-describedunit within the meaning of Section 9(a) of the Act.5. By failing and refusing, on and after July 1, 1978, torecognize and bargain with the Union as the exclusive col-lective-bargaining representative of its employees in theabove-described unit, including by its failure to give theUnion prior notice and an opportunity to bargain thereonbefore implementing changes in the wage rates of said unitemployees from those paid by its predecessor, GardenaHealth Services, Inc., Respondent has, by each of said actsor defaults, and by their totality, violated Section 8(a)(5)and (I) of the Act.6. Those violations of the Act, occurring in connectionwith Respondent's operations, have a close, intimate andsubstantial relationship to trade, traffic and commerceamong the several states, and tend to lead, and have led, tolabor disputes burdening and obstructing commerce andthe free flow of commerce.THE REMEDYHaving found that Respondent has engaged in unfair la-bor practices in violation of Section 8(a)(5) and (I) of theAct, I shall recommend that it be ordered to cease anddesist therefrom, and to take certain affirmative action toeffectuate the policies of the Act, as follows:Because Respondent totally disregarded its obligationupon takeover of the Hospital to recognize and bargainwith the Union as its employees' representative, I shall rec-ommend that Respondent be ordered to confer such recog-nition upon the Union and, at the Union's request, to bar-gain collectively with it concerning all appropriate subjectsaffecting employment terms and conditions in the unit. In-asmuch as Respondent engaged in impermissible unilateralchanges affecting such terms and conditions in derogationof the Union's status as exclusive representative, I shall fur-ther recommend that Respondent, at the Union's request,cancel any changes from terms and conditions of employ-ment enjoyed by unit employees before the July I takeover,as established in the collective-bargaining agreement be-tween the Union and Respondent's predecessor, Gardena,or as otherwise established,'6and reinstate said previousterms and conditions; and make said unit employees wholefor any losses which they may have suffered as a conse-quence of Respondent's unilateral approach to setting em-ployment terms and conditions after the July I takeover.This would include, if need be, retroactive payment ofwages and restoration of benefits lost from the date on'1 See, e.g., Bellingham Frozen Foods, a Division of San Juan Packers etc,237 NLRB 1450 (1978).which such losses or detriment were incurred, together withinterest on any monetary amounts owing, computed in ac-cordance with the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpora-tion, 231 NLRB 651 (1977); see, generally, Isis Plumbing &Heating Co., 139 NLRB 716 (1962), enforcement denied onother grounds, 322 F.2d 913 (9th Cir. 1963).1?Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER"sThe Respondent, Gardena Buena Ventura, Inc., d/b/aAlondra Nursing Home and Convalescent Hospital, Garde-na, California its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Failing and refusing to recognize and to bargain col-lectively with the Union in the unit found appropriateherein, including by:(b) Making changes in the wages, hours of work, or otherterms or conditions of employment of said unit employeesfrom those in existence immediately prior to July 1, 1978, asestablished in the collective-bargaining agreement betweenthe Union and Respondent's predecessor, Gardena HealthServices, Inc., or as otherwise established, without first giv-ing the Union reasonable advance notice thereof and a rea-sonable opportunity to bargain thereon.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which I find willeffectuate the policies of the Act:(a) Recognize and, upon request, bargain collectively ingood faith with the Union as the exclusive collective-bar-gaining representative of all employees employed in thebargaining unit heretofore found appropriate and describedin Conclusion of Law 3, above, respecting rates of pay,wages, hours of work, or other terms and conditions of em-ployment and, should any understandings or agreements bereached, upon request, embody the same in a signed, writ-ten agreement.(b) Upon the Union's request, cancel any unilateralchanges made on or after its July 1, 1978, assumption ofoperations at Alondra Nursing Home and ConvalescentHospital regarding rates of pay, wages, hours of work, orother terms and conditions of employment which were ini' As noted above, the only "change" in this regard appeanng in the rec-ord was the grant of wage increases to substantial numbers of unit employ-ees. Accordingly, absent such a "cancellation" request from the Union andto avoid use of the Board's processes to deprive unit employees of a benefitalready conferred, nothing in the proposed remedy is intended to requireRespondent to rescind such benefits as were granted. Bellingham FrozenFoods, supra at 36, fn. 30. Whether any actual detriment to unit employeesresulted from any post-takeover changes may be determined, if need be, atthe compliance stage of these proceedings. See, e.g., Allied Mills, Inc., 218NLRB 281, 290 (1975).'" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffect immediately prior to said July assumption of opera-tions, and reinstate said prior terms and conditions, all asset forth above in the section entitled "The Remedy."(c) Make whole any unit employees who suffered lossesor detriment as a consequence of any unilateral changesaffecting rates of pay, wages, hours of work, or other termsand conditions of employment occurring on or after its JulyI assumption of operations at Alondra Nursing Home andConvalescent Hospital, in the manner set forth above in theSection entitled "The Remedy."(d) Preserve and make available to the Board or itsagents all payroll and other records necessary to computeany "make whole" requirements to which it may be boundas a consequence of this Order, and consistent with thesection above entitled "The Remedy."(e) Post at Alondra Nursing Home and ConvalescentHospital, Gardena, California, copies of the attached noticemarked "Appendix."9Copies of the notice, on forms pro-vided by the Regional Director for Region 31, after beingduly signed by Respondent's authorized representative,shall be posted immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered, de-faced, or covered by any other material.(f) Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of this Order, what stepsit has taken to comply herewith.19 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."600